DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered. 

Election/Restrictions
Claims 1, 2, 4-12, 15, 16, 18 and 19-21 are elected and are being examined in this action.
Claims 14, and 17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. 

Response to Amendment
The previous rejection of Claim(s) 1, 6-12, 15 and 16, under 35 U.S.C. 102(a)(1) as anticipated by US 5,908,889 A to Bailey et al. (hereinafter Bailey) are withdrawn in light of the Applicant’s amendments and cancellation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-12, 15, 16, and 18-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites “one or more compounds…selected from the group consisting of….a linear aliphatic acid having C2-C26 alkyl group comprising plant or animal fatty acids…” in line 14-21.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “one or more compounds… selected from the group consisting of….a linear aliphatic acid having C2-C26 alkyl acids” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this case, in para 51 of the Applicant’s specification “plant and animal fatty acid” is defined as a “combination of above unsaturated/saturated fatty acids...” Since the claim states “one” compound and “a” linear aliphatic acid, it is unclear if the latter plural term “acids” of the plant and animal fatty acids is intended to mean a combination of linear acids as in the specification or one species of linear acid from the plant/animal genus. For example, an oleic acid, and palmitic acids are species of linear plant/animal fatty acids. Does the claim require one species such as an oleic acid, or a combination of more one species such as both palmitic acid and oleic acid?
From the Applicant’s arguments dated 01/10/2022 below, it appears the claim should read “a combination of linear aliphatic acids having C2-C26 alkyl groups comprising plant or animal fatty acids…” to clarify the claim above. For examination purposes, the claim will be interpreted as at least one species of linear aliphatic acids from the genus of plant/animal fatty acids.

Claims 6-12, 15, 16, 18-19, are dependent claims which fail to alleviate the issues above.

Claims 20 and 21 both recite “rosin” as a type of either linear aliphatic acid or cyclic aliphatic acid. It is unclear how can a rosin be both linear aliphatic acid and a cyclic aliphatic acid. It appears rosins are known in the art as mixture/combination of cyclic aliphatic acids such as abietic acid, neoabietic acid, and palustric acid, etc.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “wherein…R1 and R2 are each independently selected from the group…a linear aliphatic acid having C2-C26 alkyl group…or combination thereof.” However, Claim 1 recites the wherein “a linear aliphatic acid having C2-C26 alkyl group comprising plant or fatty acid.” Claim 6 broadens the linear aliphatic acid of claim 1 by not requiring them to be from plant/fatty acids and thus, fails to further limit.

Claim 6 also recites “wherein dAm comprises a diamine…” However, Claim 1 recites the wherein the reaction product comprises “a polyamine…selected from the group consisting of triamines, tetramines and combinations thereof…” It appears claim 6 is expanding/changing the choice of polyamine in the reaction product from triamines and tetramines to further include diamines and thus, fails to further limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-12, 15, 18, 20 and 21, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 19 and 20-22, of copending Application No. 15/730,195 (App. no. ‘195). 


    PNG
    media_image1.png
    29
    181
    media_image1.png
    Greyscale
 or a combination thereof wherein n is 1 to 10, R1 and R2 are each independently selected from the group of a branched aliphatic acid having C2-C26 alkyl group, cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group comprising plant or fatty acids, or a combination thereof; wherein dAm comprises a polyamine, wherein dAc comprises a diacid, and wherein the total of the adhesive composition is 100 wt%. (See claim 1).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘195 teaches each and every component and reads upon them in an anticipatory fashion.


    PNG
    media_image2.png
    117
    393
    media_image2.png
    Greyscale
(Claim 20), and wherein the reaction product is 
    PNG
    media_image3.png
    115
    424
    media_image3.png
    Greyscale
. (Claim 20).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘195 teaches each and every component and reads upon them in an anticipatory fashion.

Regarding claim 6, App. no. ‘195 teaches, wherein the additive composition comprises: 
    PNG
    media_image1.png
    29
    181
    media_image1.png
    Greyscale
 or a combination thereof wherein n is 1 to 5, R1 and R2 are each independently selected from the group of a branched aliphatic acid having C2-C26 alkyl group, cyclic aliphatic acid with C7-C30 cyclic aliphatic group, a linear aliphatic acid having C2-C26 alkyl group, or a combination thereof; wherein dAm comprises a diamine, and wherein dAc comprises a diacid. (See claim 4).


Regarding claim 15, App. no. ‘195 teaches wherein the composition further comprises a solvent selected from the group consisting of aromatic solvents, ethers, alcohols, and water. (See claim 6).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘195 teaches each and every component and reads upon them in an anticipatory fashion.

Regarding claim 18, App. no. ‘195 teaches further comprising a cross-linking agent. (See claim 8).
Although the claims at issue are not identical, they are not patentably distinct from each other because App. no. ‘195 teaches each and every component and reads upon them in an anticipatory fashion.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim(s) 1, 6-11, 15, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 103450471 A to Li et al. (hereinafter Li).

Regarding claims 1, 6-10, 15 and 16, Li teaches a drag reducing agent obtained by reacting an organic dibasic acid, an organic amine, and a long carbon chain monocarboxylic acid. (para 9). Specifically, in example 1, the crude product is obtained by first reacting 0.1 mol  (16.6 g) of phthalic acid, 0.2 mol (20.6 g) of diethylenetriamine (para 34). After the above reaction, 0.2 mol (58.4 g)of oleic acid is added to the reactor to obtain the crude product. (para 43). The above crude product is dissolved in alcohol (para 34), such as ethanol (para 27), which meets the claimed composition. The above crude product meets the claimed reaction product, (i.e. 100% of the composition), the above phthalic acid meets the claimed aromatic diacid (i.e. dAc), cited in claims 1, 6, and 9-10, the above diethylenetriamine meets the claimed triamine (i.e. dAm) cited in claims 1, and 6-8, the above oleic acid meets a type of linear aliphatic plant/animal fatty acid wherein R1 and R2 have a linear C7 and C8 aliphatic portions in the chain, and the above ethanol meets the claimed solvent cited in claims 15 and 16. 
The above adduct obtained from 16.6 g of phthalic acid and 20.6 g of diethylene triamine, and the crude product obtained from further reacting the adduct with 58.4 g of oleic acid correlates to 38.9 wt% of adduct in the composition, 44.6 wt% of diacid in the adduct (or 
Li does not explicitly teach the claimed reaction product formula 
    PNG
    media_image4.png
    36
    182
    media_image4.png
    Greyscale
of claims 1, and 6.
However, Li teaches a substantially identical reaction product such as when the above 0.1 mol of phthalic acid is reacted with 0.2 mol of diethylenetriamine, this correlates to effectively 1 mole of dAc reacted with 2 mole of dAm, or the claimed -dAm-dAc-dAm- reaction product. When this is reacted with 0.2 mols of oleic acid, i.e. R1 and R2, this is effectively 2 moles of R1 or R2, and would result in the reaction product of oleic acid-diethylenetriamine-phthalic acid-diethylenetriamine-oleic acid, or the claimed R1-dAm-dAc-dA-R2, wherein n=1, which meets the claimed reaction product formula. This is further evident as cited in para 48 of the Applicant’s specification which cites that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the reducing agent obtained in Li to have the claimed reaction product formula of claims 1 and 6, because Li teaches a substantially identical reaction product such as reacting 0.1 mol of phthalic acid with 0.2 mol of diethylenetriamine, which correlates to effectively 1 mole of dAc reacted with 2 mole of dAm, or the claimed -dAm-dAc-dAm- reaction product, and then reacting with 0.2 mols of oleic acid, i.e. R1 and R2, which is effectively 2 mole of R1 or R2, which would result in the reaction product of oleic acid-diethylenetriamine-phthalic acid-diethylenetriamine-oleic acid, or the claimed R1-dAm-dAc-dA-R2, wherein n=1, which meets the claimed reaction product formula, and this is further evident because the Applicant cites in para 48 of their specification that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
In regards to the limitation “adhesive,” the recitation “adhesive” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claim 11, as cited above and incorporated herein, Li teaches claim 1. Li further teaches the phthalic acid of claims 9 and 10. 
Li does not explicitly teach the listed aliphatic acids with aromatic group(s) block(s) of claims 11.
However, these aliphatic diacids with aromatic groups are optional components selected from the list cited in claim 9 and thus, are met by the aromatic acid taught in Li above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4-11, 15, 16, and 18-21, is/are rejected, under 35 U.S.C. 103 as obvious over GB 789,108 to Chemische (hereinafter Chemische).

Regarding claims 1, 2, 4-10, 15, 16, and 18-21, Chemische teaches an epoxide resin curing agent comprising a basic polyamide obtained by reacting a polyamine with an aliphatic or an aromatic dicarboxylic acid (page 1, ln 35-53), wherein the polyamine is specifically, triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), and wherein the aromatic dicarboxylic acid is specifically isophthalic or terephthalic acid (See Claim 6). Chemische further teaches that for improving solubility and compatibility properties of the polyamide, up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as tall oil acids, coconut oil acids, or rosin. (page 2, ln 4-17).
The above diethylenetriamine meets the claimed triamine (i.e. dAm) cited in claims 1, 2, and 4-8, the above terephthalic acid meets the claimed aromatic diacid (i.e. dAc) cited in claims 1, 2, 4-6, and 9-10, the above tall oil acids, coconut oil, or rosin meets the claimed aliphatic acids (i.e. R1 or R2) cited in claims 1, 2, and 4-6, and meets the linear aliphatic acids and cyclic aliphatic acid cited in claims 20 and 21. 

Thus, the claimed reaction product would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Chemische because Chemische teaches specifically teaches a polyamide resin obtained by reacting a polyamine with an aromatic dicarboxylic acid and a fatty acid, wherein specific polyamines used include triethylenetetramine, or diethylenetriamine (See Examples and Claim 4), wherein specific the aromatic dicarboxylic acids include isophthalic or terephthalic acid (See Claim 6), and Chemiche further teaches that up to 60 molar percent of the dicarboxylic acid can be replaced by a monocarboxylic acid fatty acids such as tall oil acids or rosins (page 2, ln 4-17) for improving solubility and compatibility properties of the polyamide.
Chemische does not explicitly teach claimed reaction product formula 
    PNG
    media_image4.png
    36
    182
    media_image4.png
    Greyscale
cited in claims 1, and 4-6. 
However, as cited above, Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA. Chemische further teaches the ratio of the sum of amino groups to 
Using the above teachings of Chemische with diethylenetriamine (3 amines per molecule, terephthalic acid (2 carboxyl groups per molecule), and TOFA (1 carboxyl group per molecule), if there is 2:1 molar amount of aromatic dicarboxylic acid: monocarboxylic acid fatty acid, i.e. 33.3 mol% of fatty acid, and if there is a 1.2:1 ratio of the sum of total amino groups to total carboxyl groups, this correlates to a molar ratio of 2 mol diethylene amine (6 NH), 2 mol of terephthalic acid (4 COOH), 1 mol of fatty acid (1 COOH), 6:5 or 1.2:1, which is a molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid. 
Furthermore, the Applicant cites in para 59 of their specification that all the components can be reacting concurrently to form the reaction product and the composition and further cites in para 48 of their specification that the molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid correlates to aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed reaction product formulas cited in claims 1, and 4-6, because Chemische teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting diethylenetriamine, terephthalic acid and TOFA, wherein the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 (page 1, ln  concurrently to form the reaction product and the composition and further cites in para 48 of their specification that the molar ratio of 2:2:1 of polyamine, diacid and aliphatic acid correlates to aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
In regard to the claimed wt% ranges, as cited above, Chemische teaches the ratio of the sum of amino groups to carboxyl groups is greater than 1:1 or greater than 2:1 (page 1, ln 48-53) and up to 60 molar percent of the dicarboxylic acid is replaced by a monocarboxylic acid fatty acids such as oleic, tall oil acids, resinic acid rosins, (page 2, ln 4-17).
Regarding the above wt% amounts, using the above teachings, if diethylenetriamine (103 g/mol, or NH eq. wt of 34 g/NH eq), terephthalic acid (166 g/mol, or 83 g/COOH eq) and oleic acid (282 g/mol or 282 g/COOH eq) are used, and the above 1:1 to 2:1 amino groups to carboxyl group ratio with up to 60 mol% of the dicarboxylic acid replaced by a monocarboxylic acid correlates to a reaction product (i.e. 100% composition) having 14.3-29 wt% of amine, 14-71 wt% of diacid, and 0-71.5 wt% of monocarboxylic acid, which overlaps and meets the 

Regarding claim 11, as cited above and incorporated herein, Chemische teaches claim 1. Chemische further teaches the terephthalic acid of claims 9 and 10. 
Chemische does not explicitly teach the listed aliphatic acids with aromatic group(s) block(s) of claims 11.
However, these aliphatic diacids with aromatic groups are optional components selected from the list cited in claim 9 and thus, are met by the aromatic acid taught in Chemische above.  

Claim(s) 1, 2, 4-11, 15, 16 and 20, is/are rejected, under 35 U.S.C. 103 as obvious over JP 2006-316388 A to Tanaka et al. (hereinafter Tanaka).

Regarding claims 1, 2, 4-10, 15, 16 and 20, Tanaka teaches a polyamide compound obtained by amidation of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract). Specifically, in the Example, 1 mole (146 g) of triethylenetetramine is first reacted with 0.5 mole (73 g) of adipic acid, which is then reacted with 1.0 mole (284 g) of stearic acid to form a polyamide compound (para 14). Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include stearic acid or mixture such as tall oil fatty acid. (para 8). The above polyamide meets the reaction product or 100 wt% of the composition, 
The above triethylenetetramine and diethylenetriamine meets the claimed polyamines (i.e. dAm) cited in claims 1, 2, 4-8, the above terephthalic acid meets the claimed aromatic polyacid, (i.e. dAc), cited in claims 1, 2, 4, 6, 9, 10, and the above stearic acid and tall fatty acid meets the claimed linear aliphatic tall oil fatty acid (i.e. R1 and R2) cited in claims 1, 2, 5, 6 and 20.
Thus, the claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Tanaka because Tanaka teaches a polyamide compound obtained by amidation of a polyamine with a polycarboxylic acid with a 12-36C fatty acid (See abstract), such as 1 mole of polyamine is first reacted with 0.5 mole of polycarboxylic acid, which is then reacted with 1.0 mole of fatty acid to form a polyamide compound (para 14), and Tanaka further teaches examples of the polyamine include diethylenetriamine, (para 6), examples of the polycarboxylic acid include terephthalic acid, (para 7), and examples of the fatty acid include stearic acid or mixture such as tall oil fatty acid, (para 8), which demonstrates that terephthalic acid is a suitable polycarboxylic acid, the diethylenetriamine is a suitable polyamine and tall oil fatty acids or stearic acid is a suitable fatty acid for use in forming polyamides. (“The selection of a known material based on 
The above polyamide compound obtained from the fatty acid-polyamine-polycarboxylic acid ratio of 1:1:0.5 correlates to the 2:2:1 ratio and would have the claimed formula 
    PNG
    media_image4.png
    36
    182
    media_image4.png
    Greyscale
because in para 48 of the Applicant’s specification it recites that the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1.
Thus, one skilled in the art would have a reasonable expectation for the obtained polyamide of Tanaka to have the claimed reaction product formula 
    PNG
    media_image4.png
    36
    182
    media_image4.png
    Greyscale
 cited in claims 1, and 4-6, because Tanaka teaches a reaction product obtained by a substantially identical process such as a polyamide obtained by reacting the fatty acid-polyamine-polycarboxylic acid in a ratio of 1:1:0.5 which correlates to the 2:2:1 ratio and as cited in para 48 of the Applicant’s specification the molar ratio of 2:2:1 of aliphatic acid, polyamine, and diacid correlates to the structure aliphatic acid-amine-diacid-amine-aliphatic acid, or R1-dAm-dAc-dAm-R2, wherein n=1. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
In regards to the limitation “adhesive,” the recitation “adhesive” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claim 11, as cited above and incorporated herein, Tanaka teaches claim 1. Tanaka further teaches the terephthalic acid of claims 9 and 10. 
Tanaka does not explicitly teach the listed aliphatic acids with aromatic group(s) block(s) of claims 11.
However, these aliphatic diacids with aromatic groups are optional components selected from the list cited in claim 9 and thus, are met by the aromatic acid taught in Tanaka above.  

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive in part.
On page 12, the Applicant argues that Li does not teach “plant or animal fatty acids” as described in the application. This is not persuasive because, as cited above in the 112(b) rejection, the Applicant recites “one” or more compounds such as “a linear acid” comprising plant/animal fatty acids. This has been broadly interpreted as at least one linear acid that is a plant/animal fatty acid. As cited above, Li teaches the monocarboxylic acid as an oleic acid 
On page 13, the Applicant argues that Li does not teach the claimed formula 
    PNG
    media_image5.png
    48
    187
    media_image5.png
    Greyscale
 because Li does not teach the R1 and R2 of the formula since the oleic acid of Example 1 in Li, would not meet R1 and R2. This is not persuasive because, as cited above, oleic acid would be one linear fatty acid that meets the claim. Furthermore, Li teaches the monocarboxylic acid can also be abietic acid, (para 12), which meets the claimed cyclic aliphatic acid as R1 and R2 in the formula.
On page 13, the Applicant argues that the Examiner has not stated how there is reasonable expectation for the teachings of Li to form the adhesive composition recited in the claims. This is not persuasive because the reasonable expectation has been addressed in the above rejection as cited above and incorporated herein.
On page 13, the Applicant also argues that Li does not teach the wt% amounts in claim 1. This is not persuasive because the wt% amounts have been addressed in the above rejection as cited above and incorporated herein.
On page 14, the Applicant argues that, regarding claims 2, 4, and 5, Li does not teach the rosin or TOFA which are a mixture/combination of cyclic and linear aliphatic acids. Since claims 2, 4 and 5 are dependent claims that narrow the scope of claim 1 to rosin or TOFA, these arguments are found persuasive and the rejections are withdrawn.

    PNG
    media_image5.png
    48
    187
    media_image5.png
    Greyscale
because Chemische teaches that all three of the components are reacted together at the same time and there is not reasonable expectation that the claimed formula would be formed. This is not persuasive because, contrary to the Applicant’s arguments, the Applicant cites in para 59 of their specification that all the components can be reacting concurrently to form the reaction product and this is used as evidence that one skilled in the art would have a reasonable expectation for the obtained polyamide of Chemische to have the claimed formula.
On page 16-17, the Applicant argues that the Examiner points to para 59 in their own specification as motivation to modify the cited reference and/or evidence as a reasonable expectation that the claimed formula is produced by concurrently reacting the polyamine, diacid and linear acid. Specifically, the Applicant argues that using the Applicant’s specification as evidence is the definition of “impermissible hindsight.” This not persuasive because evidence in the specification or any other evidence submitted by the Applicant can be used to support a determination of obviousness. (See MPEP 2142). 
“When an applicant properly submits evidence, whether in the specification as originally filed, prior to a rejection, or in reply to a rejection, the examiner must consider the patentability of the claims in light of the evidence.” See MPEP 2142.
On page 16-17, the Applicant further argues that para 59 of the specification is to “another embodiment” and is silent regarding the reaction products’ formula and that para 59 would not provide any evidence of making the same claimed formula. This is not persuasive 
    PNG
    media_image5.png
    48
    187
    media_image5.png
    Greyscale
, dAm comprises the polyamine, dAc comprises the diacid, and R1 and R2  are the one or more compounds, and that the R1, R2, dAm, and DAc are described herein, which demonstrates that the formula is further described in the specification. Then in para 59 of the specification the “reaction product” is obtained by “concurrently reacting components a)-c) which are a) polyamine, b) a diacid…and c) one or more compounds.” From the above specification, one skilled in the art would read the specification of the claimed formula in para 60 as a formula of a reaction product because components of the R1/R2, dAm and dAc are described in para 63 as the concurrently reacted a)-c), which one skilled in the art would further read it as how that said reaction product with claimed formula is obtained.
Thus, the Applicant’s arguments are found unpersuasive because they seem to contradict their own teachings in their own specification.
On page 16, the Applicant also argues that Chemische does not teach the wt% amounts in claim 1. This is not persuasive because the wt% amounts have been addressed in the above rejection as cited above and incorporated herein.
On page 17-18, the Applicant argues that the Examiner does not teach what is missing from Tanaka in order for rejection be an obviousness rejection versus a novelty rejection and requested the rejection be revised accordingly. The Examiner has rearranged the rejection to clarify the one art obviousness rejection as cited above.
On page 18, the Applicant further argues the Examiner only cites an intermediate product and the claims are to an adhesive composition. This is not persuasive because, as cited 
On page 18-19, the Applicant argues Tanaka does not teach the claimed formula 
    PNG
    media_image5.png
    48
    187
    media_image5.png
    Greyscale
 because the Examiner has not stated how there is a reasonable expectation for the product of Tanaka to have the claimed formula. This is not persuasive because, as cited above, the Examiner has stated the reasons why there is a reasonable expectation for the product of Tanaka to have the claimed formula, which is also addressed on page 29-30 of Office Action dated 08/10/2021, which are incorporated herein.
On page 19, the Applicant further argues Tanaka is a different product in the form of an emulsified agent, and there is no motivation/suggestion to select the proper components to make the composition of the claims. This is not persuasive because these are merely arguments that do not address the facts/evidence, such as the actual teachings in Tanaka cited above. “The arguments of counsel cannot take the place of evidence in the record.” See MPEP 716.01(c)(II).

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766